263 S.E.2d 340 (1980)
STATE of North Carolina
v.
Robert Murray VERNON.
No. 7926SC696.
Court of Appeals of North Carolina.
March 4, 1980.
*341 Atty. Gen. Rufus L. Edmisten by Associate Atty. Sarah C. Young, Raleigh, for the State.
Levine, Goodman & Pawlowski by Paul L. Pawlowski, Charlotte, for defendant-appellant.
ARNOLD, Judge.
The trial court upheld the search of the Corvette defendant had driven to the motel as a valid inventory search. The recent decision of our Supreme Court in State v. Phifer, 297 N.C. 216, 254 S.E.2d 586 (1979), however, reveals that the search cannot be upheld on that ground. Here, as in Phifer, the officer who searched the defendant's car completely failed to follow the standard procedures for towing and inventory established by the Charlotte Police Department. These procedures provide in part:
B. Citizens should be allowed to make disposition of their vehicles when:
1. The driver or owner is on the scene.
2. In the officer's judgment the subject is capable of making such disposition.

*342 3. Said disposition does not interfere with the case or create a traffic problem.
Officer Cochran, who searched defendant's car, testified at trial that defendant was present and competent to make a decision about the disposition of the car; that the car was presenting no traffic hazard, parked as it was in the Holiday Inn parking lot; and that towing the car was in no way necessary to the arrests for the sale of MDA. Cochran admitted that his actions with regard to defendant's vehicle were contrary to police department policy. Further, he testified that he decided to tow the Corvette "so it would not be damaged." Nowhere in the Charlotte Police Department statement of procedures for towing and inventory does this appear as a ground upon which an officer may decide to tow a vehicle. There is no evidence of any other circumstances which would bring the inventory and towing of this vehicle within the police department procedures.
The court in Phifer, having found the search there invalid as an inventory search, upheld it on the basis that there was probable cause to search. We find that in the present case the necessary probable cause and exigent circumstances to justify the search do not appear. Charles Frank Pridgen went to the Holiday Inn to make a prearranged sale of MDA. He arrived in a Chevelle, followed by defendant and another man in a Corvette. Defendant remained standing by the Corvette, while Pridgen went into the motel and completed the prearranged sale. He indicated during the sale that defendant was his bodyguard. All three men were arrested immediately after Pridgen left the motel room. Upon these facts, no probable cause appears for a search of defendant's car. "Probable cause... may be defined as a reasonable ground of suspicion supported by circumstances sufficiently strong to lead a man of prudence and caution to believe defendant's car contained contraband of some sort." State v. Phifer, supra at 225, 254 S.E.2d 590. At the time of the search, the prearranged drug sale, in which defendant participated at most as a lookout or bodyguard, had been completed. Pridgen, the seller, had not arrived at the scene in defendant's car. There is no evidence that the officer who conducted the search had knowledge of Pridgen's offer to sell Clark marijuana in addition to the MDA. Viewing the totality of circumstances here we cannot say that a prudent and cautious person would believe contraband would be found in defendant's car at the time it was searched by Officer Cochran.
Furthermore, if probable cause had existed, we find no exigent circumstances which would justify a warrantless search. See Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564, reh. denied 404 U.S. 874, 92 S.Ct. 26, 30 L.Ed.2d 120 (1971). Prior to the search, defendant and his companions had been placed under arrest. The situation was not one where it was "`not practicable to secure a warrant, because the vehicle [could] be quickly moved out of the locality.'" Carroll v. United States, 267 U.S. 132, 153, 45 S.Ct. 280, 285, 69 L.Ed.2d 543, 551 (1925), quoted in Coolidge v. New Hampshire, supra at 460, 91 S.Ct. at 2034, 29 L.Ed.2d at 579.
It is well-established that warrantless searches are per se unreasonable unless they fall within a specific exception. Coolidge v. New Hampshire, supra. Neither the inventory search exception nor the exception for probable cause plus exigent circumstances applies here. Accordingly, the marijuana found in defendant's car was the fruit of an illegal search and should have been suppressed. State v. Chambers, 41 N.C.App. 380, 255 S.E.2d 294 (1979), relied upon by the State, is distinguishable upon its facts.
For the reversible error committed by the court in denying his motion to suppress, in Case # 78CR133978, defendant is entitled to a
New trial.
CLARK and ERWIN, JJ., concur.